Exhibit 10.1

DAVITA INC.

SEVERANCE PLAN

DaVita Inc., a Delaware corporation (the “Company”), hereby adopts the DaVita
Inc. Severance Plan (this “Plan”) for the benefit of certain Teammates of the
Company and its subsidiaries.

This Plan is intended to secure the continued services and ensure the continued
dedication of the Teammates (as defined in Section 1(c)) by providing to such
Teammates certain protections in the event of a Qualifying Termination (as
defined in Section 1(d)).

This Plan is intended to qualify as an employee welfare benefit plan as
described in section 3(1) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”).

1. Definitions. As used in this Plan, the following terms shall have the
respective meanings set forth below:

(a) “Code” means the Internal Revenue Code of 1986, as amended.

(b) “Company” means DaVita Inc., a Delaware corporation.

(c) “Teammate” means any person who is employed by the Company in an position of
Vice President or Director.

(d) “Qualifying Termination” means the involuntary termination of a Teammate’s
employment by the Company under circumstances for which the payment of severance
payments and benefits under this Plan is approved by the Senior Vice President
of People Services and the Assistant General Counsel – Labor of the Company;
provided, however, that a Teammate will not incur a Qualifying Termination and
will not receive severance payments and benefits under this Plan if (i) the
Teammate’s employment is terminated by the Company for any action which the
Company, in its sole discretion, determines is for material cause, including,
but not limited to, failure to perform job responsibilities, violation of the
Company’s policies and procedures, an act of fraud or dishonesty affecting or
involving the Company, or a breach of a material provision of the Teammate’s
employment agreement or other similar agreement with the Company, or (ii) a
Teammate in the position of Director is terminated during the first year of the
Teammate’s employment with the Company.

(e) “Termination Date” with respect to a Teammate means the date on which the
Teammate’s employment is terminated by reason of a Qualifying Termination.

2. Payments and Benefits Upon Qualifying Termination. If a Teammate shall incur
a Qualifying Termination, and the Teammate (or the Teammate’s executor or other
legal representative in the case of the Teammate’s death or disability following
such termination) executes and does not revoke a waiver and release agreement
substantially in the form of Exhibit

 

1



--------------------------------------------------------------------------------

A hereto (the “Waiver and Release”) and a noncompetition, nonsolicitation,
confidentiality and cooperation agreement substantially in the form of Exhibit B
hereto (the “Noncompetition Agreement”) within 28 days following the Termination
Date, the Company shall provide to the Teammate, as compensation for services
rendered to the Company, and in consideration of the covenants set forth in the
Waiver and Release and Noncompetition Agreement, the payments and benefits
described in this Section 2. Notwithstanding the foregoing provisions of this
Section 2, if, as a result of a Teammate’s termination of employment on the
Termination Date, a Teammate is entitled to severance payments and benefits from
the Company or any of its subsidiaries which are not payable pursuant to this
Plan, but are payable pursuant to an employment agreement or other compensation
arrangement entered into between such Teammate and the Company or any of its
subsidiaries (“Other Severance Payments and Benefits”), the payments and
benefits to be received by the Teammate pursuant to this Section 2 shall be
reduced by the amount of the Other Severance Payments and Benefits, if any,
received by the Teammate.

(a) The Company shall continue to pay to the Teammate (or the Teammate’s
beneficiary or estate, as the case may be), commencing within 14 days following
the date of execution of the Waiver and Release and Noncompetition Agreement,
the Teammate’s base salary for the applicable period set forth below based on
the Teammate’s job classification and period of service:

 

Job Classification

  

Period of Service

  

Salary Continuation Period

Vice President    Less than one year    6 months Vice President    One year or
more    12 months Director    Less than 3 months    0-3 months Director    3 to
24 months    3 months Director    More than 24 months    6 months

The applicable salary continuation period set forth above may be extended in the
sole discretion of the Chief Executive Officer or Chief Operating Officer of the
Company.

(b) The Company shall provide outplacement assistance to the Teammate, the
nature of which will be at the Company’s discretion.

(c) The Teammate’s stock options, restricted stock units, other stock-based
awards, and other long-term incentives shall be treated in accordance with the
terms of any agreements that Teammate has previously entered into with the
Company concerning these benefits.

3. Delay of Payments. In the event that any payment or distribution to be made
to a Teammate hereunder is determined to constitute “deferred compensation”
subject to Section 409A of the Code, and the Teammate is determined to be a
“specified employee” (as defined in Section 409A of the Code), such payment or
distribution shall not be made before the date which is six months after the
termination of the Teammate’s employment (or, if earlier, the date of the
Teammate’s death).

 

2



--------------------------------------------------------------------------------

4. Plan Administration; Claims Procedure.

(a) This Plan shall be interpreted and administered by the Company, or if the
Company has delegated its authority to interpret and administer this Plan, by
the person or persons appointed by the Company from time to time to interpret
and administer this Plan (the “Plan Administrator”), who shall have complete
authority, in his or her sole discretion subject to the express provisions of
this Plan, to make all determinations necessary or advisable for the
administration of this Plan. All questions arising in connection with the
interpretation of this Plan or its administration shall be submitted to and
determined by the Plan Administrator in a fair and equitable manner in
accordance with the procedure for claims and appeals described in Section 4(b).

(b) Any Teammate whose employment has been terminated who believes that he or
she is entitled to receive benefits under this Plan, including benefits other
than those initially determined by the Plan Administrator to be payable, may
file a claim in writing with the Plan Administrator, specifying the reasons for
such claim. The Plan Administrator shall, within 90 days after receipt of such
written claim (unless special circumstances require an extension of time, but in
no event more than 180 days after such receipt), send a written notification to
the Teammate as to the disposition of such claim. Such notification shall be
written in a manner calculated to be understood by the claimant and in the event
that such claim is denied in whole or in part, shall (i) state the specific
reasons for the denial, (ii) make specific reference to the pertinent Plan
provisions on which the denial is based, (iii) provide a description of any
additional material or information necessary for the Teammate to perfect the
claim and an explanation of why such material or information is necessary, and
(iv) set forth the procedure by which the Teammate may appeal the denial of such
claim. The Teammate (or his or her duly authorized representative) may request a
review of the denial of any such claim or portion thereof by making application
in writing to the Plan Administrator within 60 days after receipt of such
denial. Such Teammate (or his or her duly authorized representative) may, upon
written request to the Plan Administrator, review any documents pertinent to
such claim, and submit in writing issues and comments in support of such claim.
Within 60 days after receipt of a written appeal (unless special circumstances
require an extension of time, but in no event more than 120 days after such
receipt), the Plan Administrator shall notify the Teammate of the final decision
with respect to such claim. Such decision shall be written in a manner
calculated to be understood by the claimant and shall state the specific reasons
for such decision and make specific references to the pertinent Plan provision
on which the decision is based.

(c) The Plan Administrator may from time to time delegate any of his or her
duties hereunder to such person or persons as the Plan Administrator may
designate. The Plan Administrator is empowered, on behalf of this Plan, to
engage accountants, legal counsel and such other persons as the Plan
Administrator deems necessary or advisable for the performance of his or her
duties under this Plan. The functions of any such persons engaged by the Plan
Administrator shall be limited to the specified services and duties for which
they are engaged, and such persons shall have no other duties, obligations or
responsibilities under this Plan. Such persons shall exercise no discretionary
authority or discretionary control respecting the administration of this Plan.
All reasonable fees and expenses of such persons shall be borne by the Company.

 

3



--------------------------------------------------------------------------------

5. Withholding Taxes. The Company will withhold from all payments due under this
Plan to each Teammate (or the Teammate’s beneficiary or estate) all taxes which,
by applicable federal, state, local or other law, the Company is required to
withhold therefrom.

6. Amendment. The Company shall have the right, in its sole discretion, pursuant
to action by the Chief Executive Officer of the Company, to amend this Plan in
any respect; provided, however, that no amendment may reduce any severance
payments or benefits due hereunder with respect to a Teammate who previously
incurred a Qualifying Termination and who has not forfeited such payments and
benefits pursuant to the Noncompetition Agreement. In the event that this Plan
is determined to be a “deferred compensation plan” subject to Section 409A of
the Code, the Committee shall, as necessary, adopt such conforming amendments as
are necessary to comply with Section 409A of the Code without reducing the
payments and benefits due to the Teammates hereunder.

7. Effect of Plan. Any amount payable pursuant to this Plan shall be reduced by
any other amount of severance relating to salary continuation or any other
continuation of medical coverage to be received by the Teammate upon termination
of employment of the Teammate under any severance plan, policy or arrangement of
the Company. Subject to the foregoing and to the provisions of Sections 2 and 8
hereof, the rights of, and benefits payable to, a Teammate pursuant to this Plan
are in addition to any rights of, or benefits payable to, a Teammate under any
other Teammate benefit plan or compensation program of the Company. All rights
of a Teammate under any such plan or program shall be determined in accordance
with the provisions of such plan or program.

8. Offset; Mitigation.

(a) If the Company is obligated by law or contract to pay severance pay, notice
pay or other similar benefits, or if the Company is obligated by law to provide
advance notice of separation (“Notice Period”), then any payments hereunder
shall be reduced by the amount of any such severance pay, notice pay or other
similar benefits, as applicable, and by the amount of any severance pay, notice
pay or other similar benefits received during any Notice Period.

(b) Any amount payable pursuant to this Plan shall also be reduced by any amount
of compensation received by the Teammate from another employer (as a Teammate,
consultant, or independent contractor) during the applicable salary continuation
period set forth in Section 2(a) hereof. Teammate may not defer compensation
with his new employer or client or take any other action in an effort to avoid
the dollar-for-dollar reduction required by this Plan, and that if Teammate does
take such action, the benefits under this Plan may be reduced by the Plan
Administrator in its sole discretion.

(c) A Teammate who is entitled to receive severance payments and benefits
hereunder shall be obligated to seek other employment and to take all other
reasonable actions so as to mitigate the amounts payable and the benefits to be
provided to such Teammate under any of the provisions of this Plan.

 

4



--------------------------------------------------------------------------------

9. Unfunded Plan. This Plan shall not be funded. No Teammate entitled to
benefits hereunder shall have any right to, or interest in, any specific assets
of the Company, but a Teammate shall have only the rights of a general creditor
of the Company to receive benefits on the terms and subject to the conditions
provided in this Plan.

10. Payments to Minors, Incompetents and Beneficiaries. Any benefit payable to
or for the benefit of a minor, an incompetent person or other person incapable
of giving a receipt therefor shall be deemed paid when paid to such person’s
guardian or to the party providing or reasonably appearing to provide for the
care of such person, and such payment shall fully discharge the Company, the
Plan Administrator and all other parties with respect thereto. If a Teammate
shall die while any amounts would be payable to the Teammate under this Plan had
the Teammate continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Plan to such person
or persons appointed in writing by the Teammate to receive such amounts or, if
no person is so appointed, to the estate of the Teammate.

11. Non-Assignability. None of the payments, benefits or rights of any Teammate
shall be subject to any claim of any creditor, and, in particular, to the
fullest extent permitted by law, all such payments, benefits and rights shall be
free from attachment, garnishment, trustee’s process or any other legal or
equitable process available to any creditor of such Teammate. Except as
otherwise provided herein or by law, no right or interest of any Teammate under
this Plan shall be assignable or transferable, in whole or in part, either
directly or by operation of law or otherwise, including without limitation by
execution, levy, garnishment, attachment or pledge; no attempted assignment or
transfer thereof shall be effective; and no right or interest of any Teammate
under this Plan shall be subject to any obligation or liability of such
Teammate.

12. No Rights to Continued Employment. Neither the adoption of this Plan, nor
any amendment hereof, nor the creation of any fund, trust or account, nor the
payment of any benefits, shall be construed as giving any Teammate the right to
be retained in the service of the Company, and all Teammates shall remain
subject to discharge to the same extent as if this Plan had not been adopted.

13. Successors; Binding Agreement. This Plan shall inure to the benefit of and
be binding upon the beneficiaries, heirs, executors, administrators, successors
and assigns of the parties, including each Teammate, present and future, and any
successor to the Company or one of its subsidiaries. This Plan shall not be
terminated by any merger or consolidation of the Company whereby the Company is
or is not the surviving or resulting corporation or as a result of any transfer
of all or substantially all of the assets of the Company. In the event of any
such merger, consolidation or transfer of assets, the provisions of this Plan
shall be binding upon the surviving or resulting corporation or the person or
entity to which such assets are transferred. The Company agrees that
concurrently with any merger, consolidation or transfer of assets referred to in
this Section 16, it will cause any surviving or resulting corporation or
transferee unconditionally to assume all of the obligations of the Company
hereunder.

 

5



--------------------------------------------------------------------------------

14. Headings. The headings and captions herein are provided for reference and
convenience only, shall not be considered part of this Plan and shall not be
employed in the construction of this Plan.

15. Notices. Any notice or other communication required or permitted pursuant to
the terms hereof shall have been duly given when delivered or mailed by United
States mail, first class, postage prepaid, addressed to the intended recipient
at his, her or its last known address.

16. Effective Date and Term. This Plan shall be effective as of the date hereof
and shall end on the date on which this Plan is terminated by the Company;
provided that this Plan and the obligations of the Company hereunder shall not
terminate with respect any severance payments or benefits due hereunder with
respect to a Teammate who previously incurred a Qualifying Termination and who
has not forfeited such payments and benefits pursuant to the Noncompetition
Agreement until such obligations have been fully satisfied by the Company.

17. Employment with, and Action by, Subsidiaries. For purposes of this Plan,
employment with the Company or actions taken by the Company with respect to the
Teammate shall include employment with or actions taken by any corporation or
other entity in which the Company has a direct or indirect ownership interest of
50% or more of the total combined voting power of the then outstanding
securities of such corporation or other entity entitled to vote generally in the
election of directors.

 

6



--------------------------------------------------------------------------------

18. Governing Law; Validity. This Plan shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of Delaware (without
regard to principles of conflicts of laws) to the extent not preempted by ERISA
or other Federal law, which shall otherwise control. If any provision of this
Plan shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provision hereof, and this Plan shall be construed
and enforced as if such provision had not been included.

 

7



--------------------------------------------------------------------------------

EXHIBIT A

TO PLAN

WAIVER AND RELEASE AGREEMENT

1. In satisfaction of the condition to receive the payments (other than the
payment of accrued wages and reimbursable expenses incurred as an employee of
DaVita Inc. (the “Company”), which I acknowledge have previously been fully
paid) and benefits described in the DaVita Inc. Severance Plan (the “Plan”), I,
                                                                 , on behalf of
my spouse, heirs, executors, administrators, attorneys and assigns, hereby
waive, release and forever discharge the Company, together with the Company’s
directors, subsidiaries, divisions and affiliates, whether direct or indirect,
its and their joint ventures and joint venturers (including each of their
respective directors, officers, employees, shareholders, members, partners and
agents, past, present, and future), and each of its and their respective
successors and assigns (hereinafter collectively referred to as “Releasees”),
from any and all known or unknown actions causes of action, claims or
liabilities of any kind that have or could be asserted against the Releasees
arising out of or related to my employment with and/or separation from
employment and all other positions with the Company and/or any of the other
Releasees and/or any other occurrence up to and including the date of this
Waiver and Release Agreement (“Release”), including but not limited to:

 

  (a) claims, actions, causes of action or liabilities arising under Title VII
of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act of 1967, as amended, the Older Workers’ Benefit Protection Act,
the Civil Rights Act of 1991, as amended, the Equal Pay Act of 1962, the Fair
Labor Standards Act, the Employee Retirement Income Security Act of 1974, as
amended, the Americans with Disabilities Act of 1990, as amended, the Family and
Medical Leave Act of 1993, as amended, the National Labor Relations Act, as
amended, Insert state discrimination, wage, and other relevant laws, and/or any
other federal, state, municipal or local employment discrimination statutes or
ordinances (including, but not limited to, claims based on age, sex, attainment
of benefit plan rights, race, religion, national origin, marital status, sexual
orientation, ancestry, harassment, parental status, handicap, disability,
retaliation, and veteran status); and/or

 

  (b) claims, actions, causes of action or liabilities arising under any other
federal, state, municipal, or local statute, law, ordinance or regulation;
and/or

 

  (c)

any other claim whatsoever including, but not limited to, claims for severance
pay, sick pay, unpaid wages, unpaid bonuses, unpaid paid time off, claims based
upon breach of contract, breach of the covenant of good faith and fair dealing,
wrongful termination, defamation, interference with contract, intentional and/or
negligent infliction of emotional distress, fraud, tort, personal injury,
invasion of privacy, violation of public policy, negligence and/or any other
common law, statutory or other claim whatsoever arising out of or relating to my
employment

 

8



--------------------------------------------------------------------------------

 

with and/or separation from employment with the Company and/or any of the other
Releasees,

but excluding any claims which by law I cannot waive, and any claim that the
Company has failed to make any payments or to provide any of the benefits
pursuant to the Plan.

2. I also agree never to sue any of the Releasees or become party to a lawsuit
on the basis of any claim of any type whatsoever arising out of or related to
the claims released above.

3. I further acknowledge and agree that if I breach the provisions of paragraph
(2) above, then, to the fullest extent permitted by law, (a) the Company shall
be entitled to apply for and receive an injunction to restrain any violation of
paragraph (2) above, (b) the Company shall not be obligated to make any
additional payments or provide any additional benefits under the Plan, (c) I
shall be obligated to pay to the Company its costs and expenses in enforcing
this Release and defending against such lawsuit (including court costs, expenses
and reasonable legal fees), and (d) as an alternative to (c), at the Company’s
option, I shall be obligated upon demand to repay to the Company all of the
payments (other than accrued base salary, unused vacation and accrued
reimbursable expenses) paid to me under the Plan. I further agree that the
foregoing covenants in this paragraph (3) shall not affect the validity of this
Release and shall not be deemed to be a penalty nor a forfeiture.

4. To the extent permitted by law, I further waive my right to any monetary
recovery should any federal, state, or local administrative agency or any other
person or entity pursue any claims on my behalf arising out of or related to any
of the claims released above. Should I file a lawsuit based on any claim that I
cannot waive due to public policy or should such a lawsuit be filed by or on
behalf of a third party, including, but not limited to, the government, I agree
to donate any monies that I might be entitled to or receive from such lawsuit to
The Kidney TRUST.

5. To the extent permitted by law, I further waive, release, and discharge
Releasees from any reinstatement rights which I have or could have and I
acknowledge that I have not suffered any on the job injury for which I have not
already filed a claim.

6. I expressly represent and warrant that I am the sole owner of the actual or
alleged claims, demands, rights, causes of action, and other matters that are
released by me herein; that the same have not been transferred or assigned or
caused to be transferred or assigned to any other person, firm, corporation or
other legal entity; and that I have the full right and power to grant, execute
and deliver the releases, undertakings, and agreements contained herein. I
further represent and warrant that I am unaware of any lien that has been
noticed or filed and that would attach to any payment or benefit to be made or
given by the Company pursuant to the Plan. I agree to indemnify the Releasees,
including payment of any attorneys’ fees and costs, and hold the Releasees
harmless from and against any and all damages which may be suffered by them in
the event that any of the foregoing representations and warranties are untrue in
whole or part, and any and all claims based on or arising from any such
assignment or transfer, or any attempted assignment or transfer, of any matters
released herein.

 

9



--------------------------------------------------------------------------------

7. I understand that this Release includes a release of all known and unknown
claims. [For teammates age 40 or older add, including claims under the Federal
Age Discrimination in Employment Act.]

8. [For CA teammates only] It is my intention that the releases contained herein
be general in nature and as broad as may be granted under applicable law, and
that this Release fully and finally settle and forever resolve all of the
matters released herein, even those which are unknown, unanticipated, or
unsuspected. I hereby expressly waive all benefits and protections I may have
under Section 1542 of the Civil Code of California, as well as under any other
statutes, legal decisions, or common law principles of similar effect (“Similar
Provisions”) to the extent that such benefits or protections may contravene the
provisions of this Release. Section 1542 of the Civil Code of California states:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

9. [For CA teammates only] I expressly and knowingly acknowledge that I or my
attorneys may hereafter discover facts, circumstances, claims, damages, or law
different from or in addition to those which I or they now know or believe to
exist, be true, or be applicable with respect to this Release, the matters
released herein, and/or the Releasees, but agree that this Release shall
nonetheless be and remain fully effective according to its terms. Thus,
notwithstanding the provisions of Section 1542 or any Similar Provisions, I
represent, warrant, and covenant that it is my intention hereby fully, finally,
and forever to settle and release all matters released herein, including those
which I do not know of or suspect to exist in my favor at the time of executing
this Release. I hereby acknowledge that the foregoing waiver of Section 1542 and
Similar Provisions was separately bargained for and is a key element of this
Release.

10. [For teammates age 40 or older] I acknowledge that this Release does not
waive any right or claim that I may have under the Age Discrimination in
Employment Act, as amended by the Older Workers Benefits Protection Act, that
arise after the date of execution of this Release, with the understanding that
any claim that I may have based upon my separation from employment with the
Company has arisen prior to the execution of this Release. I also acknowledge
that I must execute this Release in order to obtain the severance under the
Plan.

11. [For Teammates age 40 or older] I acknowledge that I have had at least
twenty-one (21) calendar days after the receipt of this Release to consider
signing this Release and that I may voluntarily choose to waive this 21-day
period. In addition, I have seven (7) calendar days after signing this Release
to revoke it, in which case this Release will be null and void. Any such
revocation must be in writing and be submitted to the Company’s Vice President
and General Counsel, within such seven (7) day period. I understand that if I
sign this Release and do not

 

10



--------------------------------------------------------------------------------

revoke it within seven (7) calendar days after signing, this Release will become
fully effective and enforceable. I also understand that no payments (other than
the payment of accrued base salary, unused vacation and reimbursable expenses
which I acknowledge have previous been fully paid) will be paid to me under the
Plan until the seven (7) calendar day revocation period has expired without my
having revoked this Release.

12. I further acknowledge and agree that I have carefully read and fully
understand all of the provisions of this Release and that I have been advised to
obtain or have obtained representation by counsel in connection with my
execution of this Release and that I have voluntarily executed this Release by
signing below.

13. I acknowledge and agree that if any provision of this Release is found, held
or deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or controlling law, the remainder of
this Release shall continue in full force and effect.

14. I agree that this Release shall be governed by and construed and enforced in
accordance with the laws of the State of                      without giving
effect to the conflict of laws principles thereof.

 

      (Date)

 

11



--------------------------------------------------------------------------------

EXHIBIT B

TO PLAN

NONCOMPETITION, NONSOLICITATION, CONFIDENTIALITY

AND COOPERATION AGREEMENT

This Noncompetition, Nonsolicitation, Confidentiality and Cooperation Agreement
(this “Noncompetition Agreement”) is executed by DaVita Inc., a Delaware
corporation (the “Company”), and                                  (the
“Employee”) on this          day of                     , 200    , pursuant to
Section 2 of and is an integral part of the DaVita Inc. Severance Plan (the
“Plan”).

WHEREAS, the Employee is a participant in the Plan and the Employee’s employment
with the Company and its subsidiaries is terminating;

WHEREAS, the Employee acknowledges that the benefits to be provided to the
Employee under the Plan are in consideration of, and are sufficient to support,
the covenants set forth in this Noncompetition Agreement; and

WHEREAS, the Employee understands that the Company regards the representations
and covenants by the Employee in this Noncompetition Agreement as material and
that the Company is relying on such representations and covenants in paying
amounts to the Employee pursuant to the Plan.

NOW, THEREFORE, the Company and the Employee hereby agree as follows:

1. Severance Benefits. The Employee’s employment with the Company and its
subsidiaries shall terminate on             , and the Employee shall receive the
severance benefits set forth in the Plan in accordance with the terms and
subject to the conditions thereof.

2. Noncompetition; Nonsolicitation. (a) General. The Employee acknowledges that
in the course of the Employee’s employment with the Company the Employee has
become familiar with trade secrets and other confidential information concerning
the Company and its subsidiaries, that the Employee’s services were of special,
unique and extraordinary value to the Company and its affiliates, and that but
for Employee’s employment with the Company, Employee would not have had access
to the Company’s trade secrets or other confidential information.

(b) Noncompetition. The Employee agrees that during the period commencing on the
Employee’s Termination Date (as defined in the Plan) and ending at the end of
the salary continuation period applicable to the Employee under Section 2(a) of
the Plan (the “Noncompetition Period”), the Employee shall not: (i) be an
officer, director, consultant, partner, owner, stockholder, employee, creditor,
agent, trustee, independent contractor, director, or advisor on a paid or unpaid
basis of any individual, partnership, limited liability company, corporation,
independent practice association, management services organization, or any other
entity (collectively, “Person”) that is within the United States (for VP or
business officer teammate)/within a 50-mile radius of the territory that
Employee was responsible for (for

 

12



--------------------------------------------------------------------------------

RODs) and that is either is in the business of or, directly or indirectly,
derives any economic benefit from providing, arranging, offering, managing, or
subcontracting dialysis services or renal care services; (ii) directly or
indirectly, own, manage, control, operate, invest in, acquire an interest in, or
otherwise engage in, act for, or act on behalf of any Person (other than the
Company and its subsidiaries and affiliates) engaged in any activity within the
United States (for VP or business officer teammate)/within a 50-mile radius of
the territory that Employee was responsible for (for RODs), where such activity
is similar to or competitive with the activities carried on by the Company or
any of its subsidiaries or affiliates; (iii) be an officer, director,
consultant, partner, owner, stockholder, employee, creditor, agent, trustee,
independent contractor, director, or advisor on a paid or unpaid basis of and
Person that has been or may currently be a supplier to or client of the Company;
or (iv) be an officer, director, consultant, partner, owner, stockholder,
employee, creditor, agent, trustee, independent contractor, director, or advisor
on a paid or unpaid basis for any physician group, affiliated physician group,
or physician partners who provide nephrology-related services. As used herein,
the term “dialysis services” or “renal care services” includes, but shall not be
limited to, all dialysis services and nephrology-related services provided by
the Company at any time during the period of Employee’s employment, including,
but not limited to, hemodialysis, acute dialysis, apheresis services, peritoneal
dialysis of any type, staff-assisted hemodialysis, home hemodialysis,
dialysis-related laboratory and pharmacy services, access-related services, drug
purchasing, drug distribution, Method II dialysis supplies and services,
nephrology practice management, vascular access services, disease management
services, pre-dialysis education, ckd services, or renal physician/center
network management, and any other services or treatment for persons diagnosed as
having end stage renal disease (“ESRD”) or pre-end stage renal disease,
including any dialysis services provided in an acute hospital. The term “ESRD”
shall have the same meaning as set forth in Title 42, Code of Federal
Regulations 405.2101 et seq. or any successor thereto. Employee acknowledges
that the nature of the Company’s activities is such that competitive activities
could be conducted effectively regardless of the geographic distance between the
Company’s place of business and the place of any competitive business.
Notwithstanding anything herein to the contrary, such activities shall not
include the ownership of 1% or less of the issued and outstanding stock, which
is purchased in the open market, of a public company that conducts business that
is similar to or competitive with the business carried on by the Company or any
of its subsidiaries or affiliates.

Notwithstanding anything set forth herein, Employee shall not be prohibited from
being employed (as an employee or independent contractor) by any Person that
provides dialysis services and/or renal care services, as those terms as defined
above, so long as such services constitutes no more than 5% of that Person’s
total business operations and so long as Employee has no authority over,
responsibility for, oversight of, connection with, or involvement in anyway in
the dialysis services and/or renal care services provided by that Person.

Employee acknowledges and agrees that the geographical limitations and duration
of this covenant not to compete is reasonable. [For VPs and CBOs Directors add:
In particular, Employee agrees that his/her position is national in scope and
that he/she will have an impact on every location where the Company currently
conducts and will conduct business. Therefore, Employee acknowledges and agrees
that, like his position, this covenant cannot be limited to any particular
geographic region.]

 

13



--------------------------------------------------------------------------------

(c) Nonsolicitation. The Employee further agrees that during the Noncompetition
Period the Employee shall not (i) solicit any of the Company’s employees to work
for any Person, (ii) hire any of the Company’s employees to work (as an employee
or an independent contractor) for any Person, (iii) take any action that may
reasonably result in any of the Company’s employees going to work (as an
employee or an independent contractor) for any Person, (iv) induce any patient
or customer of the Company, either individually or collectively, to patronize
any competing dialysis facility; (v) request or advise any patient, customer, or
supplier of the Company to withdraw, curtail, or cancel such person’s business
with the Company; (vi) enter into any contract the purpose or result of which
would benefit Employee if any patient or customer of the Company were to
withdraw, curtail, or cancel such person’s business with the Company;
(vii) solicit, induce, or encourage any physician (or former physician)
affiliated with the Company or induce or encourage any other person under
contract with the Company to curtail or terminated such person’s affiliation or
contractual relationship with the Company; (viii) disclose to any Person the
names or addresses of any patient or customer of the Company or of any physician
(or former physician) affiliated with the Company; or (ix) disparage the Company
or any of its agents, employees, or affiliated physicians in any fashion.

(d) Reformation. If, at any time of enforcement of this Section 2 a court holds
that the restrictions stated herein are unreasonable under circumstances then
existing, the Employee agrees that the maximum period, scope or geographical
area reasonable under such circumstances shall be substituted for the stated
period, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. This Noncompetition Agreement shall not authorize a court to
increase or broaden any of the restrictions in this Section 2.

3. Confidentiality. (a) Employee acknowledges and agrees that: (i) in the course
of his employment by the Company, it will or may be necessary for Employee to
create, use, or have access to (A) technical, business, or customer information,
materials, or data relating to the Company’s present or planned business that
has not been released to the public with the Company’s authorization, including,
but not limited to, confidential information, materials, or proprietary data
belonging to the Company or relating to the Company’s affairs (collectively,
“Confidential Information”) and (B) information and materials that concern the
Company’s business that come into the Company’s possession by reason of
employment with the Company (collectively, “Business Related Information”);
(ii) all Confidential Information and Business Related Information are the
property of the Company; (iii) the use, misappropriation, or disclosure of any
Confidential Information or Business Related Information would constitute a
breach of trust and could cause serious and irreparable injury to the Company;
and (iv) it is essential to the protection of the Company’s goodwill and
maintenance of the Company’s competitive position that all Confidential
Information and Business Related Information be kept confidential and that
Employee not disclose any Confidential Information or Business Related
Information to others or use Confidential Information or Business Related
Information to Employee’s own advantage or the advantage of others.

(b) In recognition of the acknowledgment contained in Section 3(a) above,
Employee agrees that until the Confidential Information and/or Business Related
Information

 

14



--------------------------------------------------------------------------------

becomes publicly available (other than through a breach by Employee), Employee
shall: (i) hold and safeguard all Confidential Information and Business Related
Information in trust for the Company, its successors, and assigns; (ii) not
appropriate or disclose or make available to anyone for use outside of the
Company’s organization at any time, either during employment with the Company or
subsequent to the termination of employment with the Company for any reason, any
Confidential Information and Business Related Information, whether or not
developed by Employee, except as required in the performance of Employee’s
duties to the Company; (iii) keep in strictest confidence any Confidential
Information or Business Related Information; and (iv) not disclose or divulge,
or allow to be disclosed or divulged by any person within Employee’s control, to
any person, firm, or corporation, or use directly or indirectly, for Employee’s
own benefit or the benefit of others, any Confidential Information or Business
Related Information.

(c) Employee agrees that all lists, materials, records, books, data, plans,
files, reports, correspondence, and other documents (“Company material”) used or
prepared by, or made available to, Employee shall be and remain property of
Employer. Upon termination of employment, Employee shall immediately return all
Company material to the Company, and Employee shall not make or retain any
copies or extracts thereof.

(d) Employee also agrees that he or she will not become employed by or enter
into service with any Person in which he or she will be obligated to disclose or
use any Confidential Information or Business Related Information, or where such
disclosure would be inevitable because of the nature of the position. He also
agrees that he will not provide advice to any Person concerning Confidential
Information or Business Related Information or provide advice to any Person
concerning the negotiation of any agreements with the Company. Similarly, he
will not negotiate any agreements on behalf of any Person with the Company.
Employee shall confirm, in writing, that he is complying with the terms of this
provision in response to any inquiry by the Company.

4. Cooperation. The Employee agrees that the Employee will be reasonably
available to the Company and its affiliates during the Noncompetition Period for
interviews by the Company or its affiliates and to respond to requests by the
Company or its affiliates for information pertaining to or relating to the
Employee’s compliance with this Noncompetition Agreement. The Employee will
cooperate fully with the Company in connection with the transition of his duties
and with any and all existing or future litigation or investigations brought by
or against the Company or any its affiliates in which and to the extent the
Company deems the Employee’s cooperation necessary. Such cooperation shall
include, but not be limited to, participating in interviews with representatives
of the Company, attending, as a witness, depositions, trials, or other similar
proceedings without requiring a subpoena, and producing and/or providing any
documents or names of other persons with relevant information. The Employee
understands that the Company will reimburse the Employee for reasonable
out-of-pocket expenses incurred as a result of such cooperation. The Employee
will act in good faith to furnish the information and cooperation required by
this Section 4 and the Company will act in good faith so that the requirement to
furnish such information and cooperation does not create a hardship for the
Employee.

 

15



--------------------------------------------------------------------------------

5. Compliance. In addition to filling out the Compliance Questionnaire, below,
Employee agrees to be available to participate in an exit interview with the
Company’s Corporate Compliance Department or its designee. In the event an
interview is desired, at the sole discretion of the Company, the Company will
contact the Employee to establish a mutually agreeable time for the interview.
The Employee is required to answer any questions fully and completely, and a
failure to do so is a material breach of this Agreement.

6. Enforcement. The Employee agrees that any remaining severance payments and
benefits of the Employee under the Plan shall be forfeited, and any amounts
previously received by the Employee under the Plan shall be repaid by the
Employee to the Company, if the Employee breaches any provision of Section 2 or
3 or 4 or 5 of this Noncompetition Agreement and further acknowledges that the
Company and its subsidiaries would be damaged irreparably in the event that any
provision of Section 2 or 3 or 4 or 5 of this Noncompetition Agreement were not
performed in accordance with its terms or were otherwise breached and that money
damages would be an inadequate remedy for any such nonperformance or breach.
Accordingly, the Employee agrees that the Company and its successors and
permitted assigns shall be entitled, in addition to the forfeiture of the
Employee’s remaining severance payments and benefits under the Plan, to an
injunction or injunctions to prevent any breach or threatened breach of any of
such provisions and to enforce such provisions specifically (without posting a
bond or other security).

7. Entire Agreement. The Plan, the Waiver and Release (as such term is defined
in the Plan), this Noncompetition Agreement constitute the entire understanding
between the parties. The Employee has not relied on any oral statements that are
not included in the Plan, the Waiver and Release, this Noncompetition Agreement
or the Release of Severance Payments and Benefits.

8. Severability. If any provision of this Noncompetition Agreement shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision hereof, and this Noncompetition Agreement shall be construed
and enforced as if such provision had not been included.

 

16



--------------------------------------------------------------------------------

9. Governing Law. This Noncompetition Agreement shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of
Delaware (without regard to principles of conflicts of laws) to the extent not
preempted by the Employee Retirement Income Security Act of 1974, as amended, or
other Federal law, which shall otherwise control.

IN WITNESS WHEREOF, the Company has caused this Noncompetition Agreement to be
executed by a duly authorized officer of the Company and the Employee has
executed this Noncompetition Agreement as of the day and year first above
written.

 

DAVITA INC. By:    

EMPLOYEE

 

[Employee’s Name]

 

17



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

INTEROFFICE MEMORANDUM

 

--------------------------------------------------------------------------------

 

TO:    NAME FROM:    SUBJECT:    COMPLIANCE DATE:   

 

--------------------------------------------------------------------------------

DaVita Inc. takes its obligations to comply with federal and state laws and
regulations seriously. We are committed to investigating and correcting any
suspected instances of non-compliance that may exist in the Company, which may
have arisen while you were employed by DaVita Inc. To that end, I am asking you
to answer the questions set forth below. Your answer should be based on any
suspicion that you may have had while employed by DaVita Inc. Because this is
such an important issue, you will not receive any severance payment, if you are
entitled to such payment, until you have answered these questions and returned
this memorandum to me. The amount of your severance payment, however, will not
be affected by how you answer these questions. We want you to answer these
questions honestly and completely. I thank you in advance for your cooperation
and wish you the best of luck.

COMPLIANCE QUESTIONS

 

1)

   Please check one of the following:    ¨     No, I am not aware of any
suspected violation of any federal or state law or regulation.    ¨     Yes, I
am aware of a suspected violation of federal or state laws or regulations.

2)

   If your answer to No. 1 was “Yes,” please set forth, in as much detail as
possible, what violations(s) you are aware of and the factual basis for your
answer (attach paper if you need to):   
_______________________________________________________________________________________________________
  
_______________________________________________________________________________________________________
  
_______________________________________________________________________________________________________
  
_______________________________________________________________________________________________________
  
_______________________________________________________________________________________________________
  
_______________________________________________________________________________________________________
  
_______________________________________________________________________________________________________

I certify that the above is true and correct.

 

             NAME       Date   